UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 1, 2008 THE COMMERCE GROUP, INC. (Exact name of registrant as specified in its charter) Massachusetts 001-13672 04-2599931 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRS EmployerIdentificationNo.) 211 Main Street, Webster, Massachusetts 01570 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (508) 943-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ]Written communications pursuant to Rule 425 under the SecuritiesAct (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The Commerce Group, Inc. Form 8-K February 1, 2008 Section 2.Financial Information Item 2.02Results of Operations and Financial Condition The following information is being furnished under Item 2.02 – Results of Operations and Financial Condition.Such information, including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section. On February 1, 2008, The Commerce Group, Inc. (the “Company”) issued a press release announcing its results for the quarter ended December 31, 2007.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. Section 9.Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit 99.1Press Release dated February 1, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COMMERCE GROUP, INC. February 1, 2008 /s/ Randall V. Becker Randall V. Becker Senior Vice President and Chief Financial Officer
